SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

576
KA 07-01694
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, AND LINDLEY, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

ONACIMO BENITEZ-FERNANDEZ, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PIOTR BANASIAK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (VICTORIA M. WHITE
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (William D.
Walsh, J.), rendered June 12, 2007. The judgment convicted defendant,
upon his plea of guilty, of criminal sale of a controlled substance in
the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously modified as a matter of discretion in the interest of
justice by reducing the sentence to an indeterminate term of
incarceration of 5 to 15 years.

     Memorandum: In appeal No. 1, defendant appeals from a judgment
convicting him upon his plea of guilty of criminal sale of a
controlled substance in the third degree (Penal Law § 220.39 [1]). In
appeal No. 2, defendant appeals from an order denying his application
for resentencing pursuant to CPL 440.46, the 2009 Drug Law Reform Act
(DLRA-3).

     Addressing first the order in appeal No. 2, we note that, “[w]hen
a defendant moves for resentencing under [DLRA-3], the defendant is
entitled to be brought before the court and given an opportunity to be
heard” (People v Jenkins, 86 AD3d 522, 522; see CPL 440.46 [3]; L
2004, ch 738, § 23; People v Rampino, 55 AD3d 348, 349). Defendant
contends that County Court failed to comply with the statutory mandate
that “[t]he court shall . . . bring the applicant before it” (L 2004,
ch 738, § 23; see People v Scarborough, 88 AD3d 585, 585-586; Jenkins,
86 AD3d at 522-523; People v Moreno, 58 AD3d 643, 644). It is
undisputed that defendant was never before the court on his
resentencing motion. The People respond that defendant waived his
right to be brought before the court when defense counsel submitted
the motion for resentencing on the papers. “There is nothing in the
record, however, to support any inference that the defendant was ever
                                 -2-                           576
                                                         KA 07-01694

advised of his statutory right to be brought before the court, or that
he knowingly, intentionally, and voluntarily chose to relinquish that
right” (Moreno, 58 AD3d at 644). We nevertheless conclude that
defendant failed to preserve his contention for our review (see People
v Murray, 89 AD3d 567, 568; see generally People v Williams, 90 AD3d
1547, 1547-1548). Defense counsel did not object to defendant’s
absence at oral argument on the motion for resentencing, nor did he
object when the court decided the motion in the absence of defendant
from the courtroom (see Murray, 89 AD3d at 568; cf. People v Garcia,
74 AD3d 477, 478). We decline to exercise our power to review
defendant’s contention as a matter of discretion in the interest of
justice (see CPL 470.15 [6] [a]).

     Although defendant is eligible to apply for resentencing under
DLRA-3 (see CPL 440.46 [1]), we conclude that the court “did not abuse
its discretion in determining that substantial justice required denial
of his application” (People v Gatewood, 87 AD3d 825, 826, lv denied 17
NY3d 903; see CPL 440.46 [3]; L 2004, ch 738, § 23; see e.g. People v
Hickman, 85 AD3d 1057, 1057-1058, lv denied 18 NY3d 859; People v
Wilson, 85 AD3d 1069, 1069-1070, lv denied 17 NY3d 863). We note in
particular that defendant absconded prior to sentencing on the
conviction in appeal No. 1, and he remained at liberty for
approximately 14 years until he was involuntarily returned on a
warrant.

     With respect to the judgment in appeal No. 1, we agree with
defendant that the sentence is unduly harsh and severe. Thus, as a
matter of discretion in the interest of justice (see CPL 470.15 [6]
[b]), we modify the judgment by reducing the sentence to an
indeterminate term of incarceration of 5 to 15 years.




Entered:   June 29, 2012                       Frances E. Cafarell
                                               Clerk of the Court